DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are currently pending and prosecuted.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, 9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2 and 7 of U.S. Patent No. 10,866,664 in view of Hirakata et al., US Patent Publication 2016/0282989, henceforth known as Hirakata.


Regarding Claim 1, US Patent 10866664 discloses a display device (Claim 1; a display device), comprising: 
a circuit layer including a plurality of light-emitting pixels (Claim 1; a circuit layer including a plurality of light-emitting pixels arranged in rows, the rows being adjacent to one another in a first direction, the plurality of light-emitting pixels in each of the rows arranged in a second direction perpendicular to the first direction ); 
first touch electrodes provided in a first layer on the circuit layer and extending in a first direction (Claim 1; first touch electrodes on the circuit layer and extending in the first direction); and 
second touch electrodes on the circuit layer and extending in a second direction crossing the first direction (Claim 1; second touch electrodes on the circuit layer and extending in the second direction), the second touch electrodes including electrode bodies in the first layer and a pair of jumper electrode lines in a second layer overlapping with the first layer via an insulating layer(Claim 1; wherein each of the second touch electrodes includes electrode bodies in a first layer where the first touch electrodes lie, each of the second touch electrodes including a jumper electrode in a second layer different from the first layer, the jumper electrode overlapping with a corresponding at least one of the first touch electrodes with the insulation film interposed therebetween; the jumper electrode has a pair of second slim portions facing each other through a second light-emitting pixel adjacent to the first light-emitting pixel in the second direction and extending in the second direction), each of the pair of jumper electrode lines connected to the electrode bodies adjacent to each other through the insulating layer (Claim 1; the jumper electrode connecting an adjacent pair of the electrode bodies in the second direction).
However, US Patent 10866664 doesn’t explicitly disclose wherein the first touch electrodes include a pair of first lines extending from one of the pair of jumper electrode lines and to the another of the pair of jumper electrode lines in a plan view.
Hirakata discloses a connection portion for connecting two electrodes two electrodes 24 that overlap one wiring of electrode 24 (Figure 2B), and also discloses a connection portion for connecting two electrodes 24 that overlap three wirings of electrode 24, as seen in Figure 3 (Figure 3; [0085];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of US Patent 10866664 to further include the teachings of Hirakata in order to provide wherein the first touch electrodes include a pair of first lines extending from one of the pair of jumper electrode lines and to the another of the pair of jumper electrode lines in a plan view. The motivation to combine these analogous arts is because Hirakata teaches that the connecting portions can overlap a plurality of wirings belonging to the electrode arranged perpendicular to the connecting portion, as seen in Figures 2B and 3 (Hirakata: Figure 2B and 3; [0085];)

Claim 2 corresponds to Claim 1 of US Patent 10866664.
Claim 3 corresponds to Claim 2 of US Patent 10866664.
Claim 8 corresponds to Claim 1 of US Patent 10866664.
Claim 9 corresponds to Claim 1 of US Patent 10866664.
Claim 13 corresponds to Claim 7 of US Patent 10866664.
		
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	
	Claim 10 recites, “wherein the plurality of light-emitting pixels are aligned on a virtual line which is parallel to the second direction and provided between the first contact portion and the second contact portion”. However, the specificaiton and the drawings fail to disclose or describe a “virtual line”. Therefore, the claim fails to comply with the written description requirement.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al., US Patent Publication 2015/0346866, in view of Hirakata et al., US Patent Publication 2016/0282989, henceforth known as Hirakata.

Regarding Claim 1, Kusunoki discloses a display device (Abstract; Figure 1A and 1B; [0073]; a touch panel module comprising a touch sensor module 20 and a display panel 30 that overlap with each other), comprising: 
a circuit layer including a plurality of light-emitting pixels (Figures 1B, 7A-9E; [0079]; [0102-0117]; a plurality of pixels 33, that includes a plurality of sub-pixel that each include an organic EL element, that are arranged in matrix); 
first touch electrodes provided in a first layer on the circuit layer and extending in a direction (Figure 4A and 4B; [0095-0099]; conductive layer 23, on the plurality of pixels 33, extends in one direction); and 
second touch electrodes on the circuit layer and extending in a another direction crossing the direction (Figure 4A and 4B; [0095-0099]; conductive layer 24, on the plurality of pixels 33, extends in a different direction from conductive layer 23);, 
the second touch electrodes including electrode bodies in the first layer and a pair of jumper electrode lines in a second layer overlapping with the first layer via an insulating layer (Figure 4A, 4B, and 10B; [0095-0099]; [0124]; the conductive layer 24 comprises of “electrode bodies” where the conductive layer 23 lies, and includes a conductive layer 25 (pair of jumper electrode lines) in a second layer different from the first layer. The conductive layer 25 overlapping with one of the conductive layers 23s, as seen in Figure 4A and 4B, where the conductive layer 25 connects adjacent pairs of “electrode bodies” in the second direction), each of the pair of jumper electrode lines connected to the electrode bodies adjacent to each other through the insulating layer (Figure 4A, 4B, and 10B; [0095-0099]; [0124]; the conductive layer 25 is connected to the conductive layer 24 via an opening 27 formed in the insulating layer positioned between the conductive layer 24 and the conductive layer 25 ).

However, Kusunoki doesn’t explicitly disclose first touch electrodes provided in a first layer on the circuit layer and extending in a first direction;
second touch electrodes on the circuit layer and extending in a second direction crossing the first direction,
wherein the first touch electrodes include a pair of first lines extending from one of the pair of jumper electrode lines and to the another of the pair of jumper electrode lines in a plan view.
Hirakata discloses a connection portion for connecting two electrodes two electrodes 24 that overlap one wiring of electrode 24 (Figure 2B), and also discloses a connection portion for connecting two electrodes 24 that overlap three wirings of electrode 24, as seen in Figure 3 (Figure 3; [0085];).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Kusunoki to further include the teachings of Hirakata in order to provide wherein the first touch electrodes include a pair of first lines extending from one of the pair of jumper electrode lines and to the another of the pair of jumper electrode lines in a plan view. The motivation to combine these analogous arts is because Hirakata teaches that the connecting portions can overlap a plurality of wirings belonging to the electrode arranged perpendicular to the connecting portion, as seen in Figures 2B and 3 (Figure 2B and 3; [0085];)
However, the combination of Kusunoki and Hirakata doesn’t explicitly teach first touch electrodes provided in a first layer on the circuit layer and extending in a first direction;
second touch electrodes on the circuit layer and extending in a second direction crossing the first direction
It would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to modify the disclosure of Kusunoki such that the arrangement of conductive layer 23 and conductive layer 24 are switched with each other such that the conductive layer 23 extends in the first direction, and the conductive layer 24 extends in the second direction in order to provide first touch electrodes extending in the first direction; second touch electrodes extending in the second direction; the jumper electrode connecting an adjacent pair of the electrode bodies in the second direction, since it has been held that rearranging parts of the invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.


Regarding Claim 2, The combination of Kusunoki and Hirakata teaches teaches wherein the first touch electrodes and the second touch electrodes constitute a mesh shape that does not overlap with the plurality of light-emitting pixels (Kusunoki: Figures 1B, 7A-9E; [0066]; [0079]; [0095]; [0102-0117]; the conductive layer 24, 25, and 26 have a mesh shape, and do not overlap the plurality of pixels 33 as seen in Figure 1B, 7A-9E. Each of the conductive layers have an opening 23a and 24a, where the opening and the pixel are provided to overlap with each other).

Regarding Claim 3, The combination of Kusunoki and Hirakata teaches wherein the first touch electrodes and the second touch electrodes are made from metal (Kusunoki: [0060]; a material such as metal is used as a material for the pair of conductive layer).

Regarding Claim 8, The combination of Kusunoki and Hirakata teaches wherein the pair of jumper electrode lines are connected to one of the electrode bodies via a first contact portion and to another of the electrode bodies via a second contact portion (Kusunoki: Figure 4A, 4B, and 10B; [0095-0099]; [0124]; Hirakata: Figure 3; [0085]; as seen in the Figures above, the jumper electrode lines are connected to the “electrode bodies” via the openings 27).

Regarding Claim 9, The combination of Kusunoki and Hirakata teaches, wherein the plurality of light-emitting pixels are aligned in the second direction and the first contact portion and the second contact portion are aligned in the second direction (Kusonoki: Figures 1B, 7A-9E; [0079]; [0102-0117]; the plurality of pixels 33 are arrange din the second direction, and the openings 27 area aligned in the second direction).

Regarding Claim 10, The combination of Kusunoki and Hirakata teaches wherein the plurality of light-emitting pixels are aligned on a virtual line which is parallel to the second direction and provided between the first contact portion and the second contact portion (Kusunoki: Figures 1B, 7A-9E; [0079]; [0102-0117]; the plurality of pixels 33 are arranged in the second direction, between the openings 27s).

Regarding Claim 11, The combination of Kusunoki and Hirakata teaches wherein at least three light-emitting pixels of the plurality of light-emitting pixels are provided between the first contact portion and the second contact portion (Kusunoki: Figure 4A, and 4B; 7A; [0102-0103]; the pixel 33 includes sub-pixel 33r, sub-pixel 33g, and sub-pixel 34b that have the function of expressing the red, green, and blue colors. The pixel 33 is located between the openings 27s).

Regarding Claim 12, The combination of Kusunoki and Hirakata teaches wherein seven light-emitting pixels of the plurality of light-emitting pixels are provided between the first contact portion and the second contact portion (Kusunoki: Figure 4A, 4B, 7C; [0106]; [0109]; as seen in Figures 4A, there are two opening areas between the openings 27a on either side of the conductive layer 25, each opening area 23a comprises of a pixel which can includes sub-pixel 33r, sub-pixel 33g, sub-pixel 33b, and 33y that have the function of expressing the red, green, blue, and yellow colors. These 4 sub-pixels are located within the opening areas 23a which are located between the openings 27s, and since there area two opening areas 23a there are 8 sub-pixels (seven light-emitting pixels of the plurality of light-emitting pixels) ).


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al., US Patent Publication 2015/0346866, in view of Hirakata et al., US Patent Publication 2016/0282989, henceforth known as Hirakata, and in further view of Shishido et al., US Patent Publication 2016/0349558, henceforth known as Shishido


Regarding Claim 4, The combination of Kusunoki and Hirakata doesn’t explicitly teach wherein the first touch electrodes include a pair of second lines crossing the pair of first lines, the pair of second lines overlapping with the pair of jumper electrode lines via the insulating layer.
	Shishido, US Patent Publication 2016/0349558, discloses an example of wiring 23 and 24 that has a mesh shape surrounding one or more pixel electrodes in a plan view. As seen in the Figure 7A, the overlapped portion between wiring 23 and 24 has the same pattern/design as the non-overlapped portion. Thus, the wiring 24 comprises of a “pair of second lines crossing the pair of first lines” that is overlapped by the wiring 23 at the intersection points as shown in Figure 7A (Figure 7A; [0024]; [0176-0179];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Kusunoki and Hirakata to further include the teachings of Shishio in order to provide include a pair of second lines crossing the pair of first lines, the pair of second lines overlapping with the pair of jumper electrode lines via the insulating layer. The motivation to combine these analogous is because Shishido teaches that the wirings 23 and 24 can either be arranged on different insulating layers, or that the wiring 23 may have a structure in which two types of island-shaped portioned are connected to each other (Shishido: [0179]).

Regarding Claim 5, The combination of Kusunoki, Hirakata, and Shishido teaches wherein one of the plurality of light-emitting pixels is provided in an area surrounded by the pair of first lines and the pair of second lines (Kusunoki: Figures 1B, 7A-9E; [0079]; [0102-0117]; Hirakata: Figure 3; [0085]; Shishido: Figure 7A; [0024]; [0176-0179]; the plurality of pixels 33 are arranged in the second direction, between the openings 27s, thus the pixels 33 are arranged between the “pair of first lines” and the “pair of second lines”).

Regarding Claim 6, The combination of Kusunoki, Hirakata, and Shishido doesn’t explicitly teach wherein a length of the pair of second lines in the second direction is greater than a length of the pair of first lines in the first direction.
However, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to have the length of the “pair of second lines” in the second direction to be greater than a length of the “pair of first lines” in the first direction, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).


Regarding Claim 7, The combination of Kusunoki, Hirakata, and Shishido doesn’t explicitly teach wherein a width of one of the pair of second lines is the same as a width of one of the pair of jumper electrode lines.
However, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to have the width of one of the “pair of second lines” is the same as a width of one of the “pair of jumper electrode lines”, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al., US Patent Publication 2015/0346866, in view of Hirakata et al., US Patent Publication 2016/0282989, henceforth known as Hirakata, and in further view of Kim et al., US Patent Publication 2018/0143720, henceforth known as Kim


Regarding Claim 13, The combination of Kusunoki and Hirakata doesn’t explicitly teach  wherein each of the electrode bodies has a pair of first slim portions facing each other through a corresponding one of the plurality of light-emitting pixels and extending in the second direction, and a first wide portion connected to the pair of first slim portions, 
the pair of jumper electrode lines has a second wide portion connected to the pair of jumper electrode lines, and 
the first wide portion and the second wide portion overlap with each other, and 
the first wide portion is connected to the second wide portion in the first contact portion.
Kim et al., US Patent Publication 2018/0143720, teaches controlling the widths of extensions areas in conductive fine lines to adjust the line resistance. For example, in the first region LRA and the bridge patterns BRP, one of the first conductive fine lines CFL1 and the second conductive fine lines CFL2 may include extension areas ETA disposed in regions corresponding to the first contact holes CH1. That is, the extension areas ETA may be disposed in regions in which the first conductive fine lines CFL1 and the second conductive fine lines CFL2 intersect. For example, in the first region LRA and the bridge patterns BRP, the first conductive fine lines CFL1 may include the extension areas ETA in regions intersecting the second conductive fine lines CFL2 as shown in FIG. 8. In this case, each of the extension areas ETA may have a shape extending in the width direction of the first conductive fine lines CFL1. The extension areas ETA may be larger than areas of the first contact holes CH1. Therefore, in the first region LRA and the bridge patterns BRP, portions of the first conductive fine lines CFL1 corresponding to the extension areas ETA may have larger widths than the other portions of the first conductive fine lines CFL1.  (Figure 7, 8, and 9; [0108];).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the combinational disclosure of Kusunoki and Hwang to further include the teachings of Kim in order to provide wherein the conductive layer 24 and the conductive layer 25 comprises of extension areas in areas where the conductive layer 25 is connected to the conductive layer 24 via an opening 27 (contact hole) in the first direction. The motivation to combine these analogous arts is to provide adjusting the line resistance (Kim: [0106];).
Therefore, the combination of Kusunoki, Hirakata, and Kim teaches wherein each of the electrode bodies has a pair of first slim portions facing each other through a corresponding one of the plurality of light-emitting pixels and extending in the second direction (Kusonaki: Figure 1B, 4A, 4B, 7A-9E; and 10B; [0079]; [0095-0099]; [0102-0117]; [0124];  Kim: Figure 7, 8, and 9; [0108]; the conductive layer 24 and 25 have an “electrode body” and has a pair of “slim portion”, that face each other through corresponding pixels 33 between them, and extend in the second direction), and a first wide portion connected to the pair of first slim portions (Kusonaki: Figure 1B, 4A, 4B, 7A-9E; and 10B; [0079]; [0095-0099]; [0102-0117]; [0124];  Hirakata: Figure 3; [0085]; Kim: Figure 7, 8, and 9; [0108]; the area of conductive layer 24 has an extension area (first wide portion) that is connected to the conductive layer 25 via opening 27, that is also an extension area. The “first wide area” is connected to the pair of first slim portions), 
the pair of jumper electrode lines has a second wide portion connected to the pair of jumper electrode lines (Kusonaki: Figure 1B, 4A, 4B, 7A-9E; and 10B; [0079]; [0095-0099]; [0102-0117]; [0124];  Hirakata: Figure 3; [0085]; Kim: Figure 7, 8, and 9; [0108]; area of conductive layer 25 that has an extension area (second wide portion) that connects to the conductive layer 23 via the opening 27 is also connected to the “pair of jumper electrode lines”), and 
the first wide portion and the second wide portion overlap with each other (Kusonaki: Figure 1B, 4A, 4B, 7A-9E; and 10B; [0079]; [0095-0099]; [0102-0117]; [0124];  Kim: Figure 7, 8, and 9; [0108]; as described above, the “first wide portion” and the “second wide portion” overlap each other), and 
the first wide portion is connected to the second wide portion in the first contact portion (Kusonaki: Figure 1B, 4A, 4B, 7A-9E; and 10B; [0079]; [0095-0099]; [0102-0117]; [0124];  Kim: Figure 7, 8, and 9; [0108]; as described above, the “first wide portion” and the “second wide portion” overlap each other and connected to each other via the opening 27).

Regarding Claim 14, The combination of Kusunoki, Hirakata, and Kim doesn’t explicitly teach wherein a length of the first wide portion in the second direction is greater than a width of each of the pair of first slim portions in the first direction.
	However, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to have a length of the “first wide portion” in the second direction to be greater than a width of the each of the pair of “first slim portions” in the first direction, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 15, The combination of Kusunoki, Hwang, and Kim doesn’t explicitly teach wherein a length of the second wide portion in the second direction is greater than a width of the second wide portion in the first direction.
However, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to have a length of the “second wide portion” in the second direction to be greater than a width of the “second wide portion” in the first direction, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699